Per Curiam.
The only question presented is the sufficiency of the evidence to sustain the conviction of knowingly receiving stolen property. There can be no question that the accused got the property from the *265thief, and we think the evidence sufficiently shows that he knew that it was stolen. It is immaterial that the accused paid value for what he received, he is none the less a “receiver” under the statute.
We find no substantial variance between the allegation and the proof, and the judgment is affirmed.
Taylor, C. J., and Shackleford, Cockrell, Whitfield and Ellis, JJ., concur.